Title: From George Washington to Major General Philip Schuyler, 12 March 1777
From: Washington, George
To: Schuyler, Philip



Sir
Morris Town March 12th 1777.

It is of the greatest Importance to the Safety of a Country, involved in a defensive War, to endeavour to draw their Troops together, at some post, at the opening of a Campaign, so Central to the Theatre of War, that they may be sent to the Support of any Part of the Country, the Enemy may direct their Motions against. It is a Military Observation strongly supported by Experience, that “a superior Army may fall a sacrafice to an Inferior, by an injudicious Division,” It is impossible without knowing the Enemies Intentions to guard against every sudden Incursion, or give Protection to all the Inhabitants. Some principal Object should be had in View, in taking post, to cover the most important Part of the Country, instead of dividing our Force to give shelter to the whole, an Attempt Which cannot fail to give the Enemy an Opportunity of beating us in Detatchments. As we are under the Necessity of guessing at the Enemy’s Intentions & further Operations, the great Object of Attention ought to be, where is the most proper place to draw our Force together from the Eastward and Westward to cover the Country, prevent the Enemy’s penetrating, & to annoy them in Turn, should our Strength be equal to the Attempt. There is not a state upon the Continent but thinks Itself in Danger, and scarcely an Officer at any one post but conceives a Reinforcement necessary; to comply with the Demands of the whole is utterly impossible, and, if attempted, would prove our inevitable Ruin.
From the Enemy’s Situation in the Jersies collecting their Force at Amboy and Brunswick, and from their Intentions last fall, confirmed by every Piece of Intelligence we obtain this Spring, it scarce admits a Doubt of Philadelphia being the Object in View, at the Opening of this Campaign. If this be their Aim, it appears to me highly probable, their Army being greatly reduced since the Commencement of the last Campaign, that they will bring round all the Troops from Canada, to reinforce them Here: What serves to confirm me in this Opinion is, the Facility, with which, a Junction can be made this Way, the Necessity they are under of a Reinforcement, and the great Security, the Command

of the Lakes gives them against our Incursions into Canada. Under these Circumstances, I cannot help thinking much too large a Part of our Force is directed to Ticonderoga Peeks-Kill appears to me a much more proper place, where if the Troops are drawn together, they will be advantageously situated to give support to any of the Eastern, or middle States: Should the Enemy’s Design be to penetrate the Country, up the North River, they are well posted to oppose them; Should they attempt to penetrate into New England, they are well stationed to cover them; If they move Westward the Eastern & Southern Troops can easily form a Junction, and besides, It will oblige the Enemy to leave a much stronger Garrison at New York.
But, even admitting the Enemy pursue their first Plan, they will be, by no Means, disadvantageously posted to reinforce Tyonderoga and Cover the Country of Albany. I am very sure the Operations of this Army will in a great Degree govern the Motions of that in Canada; If this is held in Bay, curbed & confined, the Norther[n] dare not Attempt to penetrate.
It appears to me of Great Importance, to the Success of the next Campaign, to Give this Army some Capital stroke, in the Early part of the Season. Nothing can enable me to do this, but a Junction of the Eastern & southern Forces: The Recruiting Service to the Southward has been so protracted for Want of Regular Arrangements among the Recruiting Officers, that with the Difficulty of Cloathing and arming the Troops, it must unavoidably be late in the Season before a sufficient Force can be drawn together, to check their Progress, without the Assistance of a very considerable part of the Eastern Troops. The Ruin of this Army is desireable for many Reasons—It will free the Country from their present Distress—prevent the Army at Canada, if it continue there, from making any Movements, but above all, should the Enemy be coming from England with a strong Reinforcement, to destroy this Division of their Force will totally ruin their Plan Of Operation, for the next Campaign; and perhaps Discourage them from any further Attempts. But suppose the Enemy should, contrary to our Expectations, which I cannot help thinking is against all probability, attempt to penetrate the Country, by the Way of the Lakes, the Forts being properly garrisoned & supplied with Provisions, the Cattle and Carriages driven off, It will be impossible for them to Effect It.
If we should draw a large Force together at Ticonderoga, and the Enemy make no Movements upon the Lakes, but collect their whole Strength here, they would be an useless Body of Troops there, while the Service here might suffer an Irreparable Injury for want of them. The Disaffection of Pensylvania, which I fear is much beyond any thing You have conceived, and the Depression of the People of this

state, render a strong Support necessary to prevent a systematical Submission—Besides, the Loss of Philadelphia would prove an irreparable Injury, as we draw thence almost all our Supplies. It will signify Nothing to have our Frontiers strongly guarded, While the Enemy are ranging at large in the Heart of the Country. For these & many Other Reasons, that will readily occur to You upon Reflection, I have come to a Resolution to alter the Rout of some part of the Bay Forces, and to draw eight Regiments of them to Peeks-Kills; Whence, by Water, they could soon proceed to Albany, if Occasion shall require or move elsewhere according to Circumstances. This Measure, I have been the more inclined to adopt, as I find Part of the York-Regiments are gone to Ticonderoga, contrary to my Expectation or Design.
The Remarks contained in your Letter of the 27th of last Month, respecting Monsieur Pelliser’s plan, appear to be just & reasonable. You are so thoroughly acquainted, with the Situation of the Country and every other Circumstance necessary to be known, that You are the best Judge of the Nature of the Works proper to be erected; And I have the most intire Confidence, that You will have such only constructed, as are most likely to be Useful & defensible.
I have given Directions to the Managers of the Iron-Works to have the Shot, for which You enclosed General Knox’s Orders, conveyed to some convenient Landing place, ’till the River opens, and then to be forwarded to You with all Dispatch.
Major Edmiston was permitted to go into New York on parole: The Conditions of It were, that he was either to procure the Release of some Officer of Ours of equal Rank, or, should he not effect that, to return in fifteen Days. No such Officer has yet appeared; nor have I seen any Thing of Mr Edmiston, Notwithstanding it is now near three Weeks, since the Time stipulated for his Return has expired; and it was evidently his Duty, if he came out, to call upon me & take up his Parole. This Conduct is certainly very extraordinary & suspicious; and ought to be carefully scrutinized. I am apt to think, that his going in was meerly a Contrivance to be the Bearer of Intelligence to the Enemy; and that he has since come out, without informing me of It, to be the Instrument of some like Sinister purpose. I desire You will make Inquiry for him, and if You find him, demand an Explanation of his Conduct, and take such Measures as You may deem prudent to obviate the Evil I am apprehensive of. I am Dear Sir, Your most Humble servt

Go: Washington

